Citation Nr: 9925568	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-01 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 10 percent rating for status 
post ganglionectomy of the left wrist with scar, currently 
rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Stephanie L. Mollette, 
Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
September 1971.

The instant appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which reduced the appellant's 
disability evaluation for status post ganglionectomy of the 
left wrist with scar from 10 percent to 0 percent disabling.  
In June 1999 the veteran testified at a personal hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) sitting at Jackson.


FINDINGS OF FACT

1.  By rating decision of November 1997, the RO reduced the 
veteran's evaluation for status post ganglionectomy of the 
left wrist with scar from 10 percent, which had been in 
effect since October 25, 1994, to 0 percent, effective 
February 1, 1998.

2.  There has not been an improvement in the veteran's status 
post ganglionectomy of the left wrist disability that is 
demonstrated to be permanent.


CONCLUSION OF LAW

Restoration of the 10 percent evaluation for the veteran's 
status post ganglionectomy of the left wrist with scar is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  That is, the Board finds that he has 
presented a claim which is not implausible when his 
contentions and the evidence of record is viewed in the light 
most favorable to the claim.  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.

The veteran was granted service connection for status post 
ganglionectomy of the left wrist with scar by rating action 
of February 1995, pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118 (1998).  That decision granted a 10 percent 
evaluation effective October 25, 1994.  The evaluation was 
assigned based on the concession that the surgical scar was 
tender.  By rating action of November 1997, the veteran's 10 
percent rating was reduced to 0 percent, effective February 
1, 1998.  That rating decision noted that a VA examination 
report in 1997 found no significant tenderness of the scar.

The Board has reviewed the rating decision of November 1997, 
as well as subsequent medical records and statements of the 
case and the evidence of record at the time of the noted 
rating decision, to determine whether the RO had cited and 
considered the applicable regulations with respect to the 
reduction of ratings and to the evaluation of disabilities.  
The Board believes that the 10 percent disability rating for 
the appellant's service-connected status post ganglionectomy 
of the left wrist with scar should not have been reduced to a 
0 percent rating.

A review of the applicable law reveals that 38 C.F.R. 
§ 3.344(a) and (b) (1998), regarding stabilization of 
disability evaluations do not apply, as the appellant's 10 
percent disability evaluation had not been in effect for a 
period of five years or more.  See Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c) (1998).

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that 
consideration must be given to 38 C.F.R. § 4.1 (requires each 
disability be viewed in relation to its history); 38 C.F.R. 
§ 4.2 (requires examination reports to be interpreted in 
light of the whole recorded history and requires 
consideration of each disability from the point of view of 
the veteran working or seeking work); 38 C.F.R. § 4.10 
(requires determination of the ability of the affected part 
of the body to function under the ordinary conditions of 
daily life, including employment);and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  Brown v. Brown, 5 Vet.App. 413, 420-
21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work." Id. at 421.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board is thus 
required to establish, by a preponderance of the evidence and 
in compliance with the aforementioned regulations, that the 
evidence weighs against the claim for restoration in order to 
uphold a rating reduction.  Brown, 5 Vet.App. at 421.  The 
Board finds that a preponderance of the evidence does not 
show that a rating reduction was warranted.

The Board is not persuaded that the VA examinations and 
treatment records show significant improvement in the 
veteran's status post ganglionectomy of the left wrist with 
scar.  The Board acknowledges that the findings in the June 
1997 VA examination report, in particular the findings 
regarding the scar residuals, are less significant as 
compared to the February 1995 VA examination.  However, 
overall these examinations revealed similar findings.  Both 
the 1995 and the 1997 VA examination reports showed that the 
veteran complained of pain, weakness, and swelling.  Both 
showed no significant decreased range of motion of the wrist, 
and X-ray reports associated with each examination showed no 
significant abnormality.  While the 1997 examination report 
noted no scar tenderness, it did reveal a little numbness 
near the scar.  The 1995 examination report noted the 
ganglion residuals were "primarily a subjective residual 
today."  Even the scar tenderness noted in 1995 was phrased 
in speculative language:  "[i]t seems to be tender" and 
"[t]here may be some palpable scar tissue which is 
irritable."  Thus, it does not appear that the 1997 
examination results showed significant improvement as 
compared to the minimal findings noted in the 1995 
examination.

The slight differences between the two VA examinations alone 
cannot serve as the basis for the rating reduction, 
especially in light of VA and private treatment records which 
show ongoing disability regarding the left wrist.  
Significantly, a January 1997 VA outpatient treatment record 
noted positive findings as regards some of the veteran's 
complaints.  Examination of the left wrist showed mild, 
generalized swelling and tenderness in that region.  The 
assessment was probable early degenerative joint disease.

A September 1997 private medical record noted pain in the 
wrist and that the veteran would occasionally involuntarily 
let go of items he was holding in the left hand.  
Objectively, there was fatigable strength causing slightly 
diminished hand grip in the left wrist.  The private 
physician indicated that the veteran did have a left wrist 
disability, albeit a mild one.  A December 1997 private 
treatment record noted that the veteran had weak flexion of 
the left wrist and had difficulty doing fine manipulation 
with the left hand.  The impression was left wrist pain.

In addition, the veteran's testimony at two personal hearings 
does not support a finding that there has been improvement as 
regards his status post ganglionectomy of the left wrist with 
scar.  During his October 1997 personal hearing he reported 
pain, swelling, and loss of feeling with swelling in the left 
wrist.  During his June 1999 personal hearing before the 
undersigned member of the Board he testified that he wore a 
brace on the wrist at night and that his medication had 
increased in strength from Ibuprofen to Daypro.  He continued 
to complain of pain, swelling, and weakness. 

The regulations are clear that a reduction must be based upon 
an improvement in the disability.  Reviewing the treatment 
records and examination reports, the Board does not find 
improvement as regards the veteran's status post 
ganglionectomy of the left wrist with scar.  Finally, there 
is no evidence of an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
record reflects that he has not been gainfully employed since 
1994.

In view of these findings, and together with the appellant's 
current complaints, which have remained essentially 
unchanged, the Board is of the opinion that the medical 
evidence of record does not demonstrate sustained improvement 
and, therefore, is insufficient to justify a reduction of the 
10 percent disability rating for his status post 
ganglionectomy of the left wrist with scar.  Accordingly, 
restoration of a 10 percent disability rating for the 
appellant's service-connected status post ganglionectomy of 
the left wrist with scar is warranted, effective from 
February 1, 1998, the date of reduction.


ORDER

Restoration of a 10 percent evaluation for status post 
ganglionectomy of the left wrist with scar is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

